Citation Nr: 1827478	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether VA compensation and pension benefits were appropriately paid, to include the question of whether repayment of an overpayment of VA pension benefits was appropriately credited to the Veteran's account.


(The issue of entitlement to special monthly compensation based on aid and attendance is addressed in a separate Board decision.  The issue of entitlement to payment or reimbursement of private medical expenses is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968, and died in January 2009.  The appellant is the Veteran's surviving spouse, who is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C. § 5121A (2012).

38 U.S.C. § 5121A allows a substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits any living person who would be eligible to receive accrued benefits to process any pending claim if a veteran dies prior to completion.  The eligible person must, not later than one year after the date of death, file a request to be substituted as the claimant for the purposes of processing any pending claim to completion.  38 U.S.C. § 5121A.  A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C. 
§ 5121 (2012); 38 C.F.R. § 3.1000 (2017).  Generally an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of a veteran should file a request for substitution with the Agency of Original Jurisdiction (AOJ) from which the claim originated.  See 38 C.F.R. § 3.1010(e) (2017) (the AOJ will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board).  The purpose of this administrative procedure is to insure that an appellant is a qualified "accrued benefits claimant" so as to be eligible for substitution.

In January 2009, the appellant (the Veteran's surviving spouse) filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  The record in this case contains credible evidence that the appellant was married to the Veteran at the time of his death and had been married to the Veteran over one year prior to his death.  See December 1993 marriage license.  While the AOJ has yet to make a specific factual determination as to the appellant's eligibility to substitute in the appeal, the AOJ has implicitly recognized the appellant as an eligible accrued benefits claimant by its merits-based adjudication of accrued benefits issue - an adjudication that would only be made were the accrued benefits claimant eligibility threshold question satisfied.  

The undisputed evidence of record shows that the appellant is an eligible accrued benefits claimant.  The undisputed evidence shows that the appellant was the Veteran's surviving spouse who was married to the Veteran for over one year prior to his death, so is eligible to substitute as the claimant for the purposes of completing the appeal.  As the record already establishes that the appellant is an accrued benefits claimant who is eligible for substitution under 38 U.S.C. § 5121A, the requirement of sending the claim to the AOJ to verify that the appellant is an eligible accrued benefits claimant has been rendered moot, such that sending the case to the AOJ for such verification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

This matter arose as part of the appellant's claim for accrued benefits based on assertions that the compensation benefits were not appropriately paid, and that the Veteran's account was not credited with payments he made towards a 1997 overpayment of VA pension benefits.

The appellant testified from Nashville, Tennessee, at a November 2016 Board Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  For the reasons discussed below, the appeal is REMANDED to the AOJ.  


REMAND

Whether VA compensation and pension benefits were appropriately paid

The appellant contends that the Veteran's VA compensation and pension benefits were not appropriately paid.  The appellant asserted that, when an earlier effective date was granted for the service-connected heart disability, the amount paid was erroneous because it did not include payment for the Veteran's dependents.   See, e.g., February 2012 and May 2013 appellant statements; November 2016 Board hearing transcript.

In an October 2005 rating decision, the RO, in pertinent part, granted service connection for coronary artery disease (heart disability), initially assigning a disability rating of 60 percent from February 22, 2005.  In a June 2006 rating decision, the RO assigned an earlier effective date of November 22, 2004 for the heart disability.  In a February 2012 rating decision, the RO granted a 100 percent rating for the heart disability from December 20, 1993, for accrued benefits purposes.  The RO notification, associated with the February 2012 rating decision, noted that the appellant was paid based on the rate of a single veteran with no dependents. 

In a May 2013 statement, the appellant asserted that the accrued benefit amount for the heart disability should reflect payments for the Veteran's dependents as follows: the appellant, as the Veteran's dependent spouse, for the period from 1993 to 2004; L.W., as the Veteran's dependent child, from 1993 to 1997; A.C., as the Veteran's dependent child from 1993 to 1996; and W.W., as the Veteran's dependent child from 1993 to 1995.  

A February 2012 VA audit noted that accrued benefit payments made to the appellant in connection with the grant of a 100 percent rating for the heart disability from December 20, 1993 included correct amounts for dependents.

The appellant also asserted that the Veteran's account was not appropriately credited with payments totaling $5,772 made by the Veteran toward an overpayment of VA pension benefits.  See, e.g., November 2016 appellant statement; November 2016 Board hearing transcript.  

In this case, a March 1994 rating decision granted the Veteran nonservice-connected (NSC) pension benefits.  In June 1997, VA informed the Veteran of the creation of an overpayment of VA pension benefits in the amount of $5,772 because the Veteran did not report Social Security Administration (SSA) income.  The Veteran requested a waiver of the overpayment, but a February 1998 VA decision denied such request.  The record is silent as to whether the Veteran repaid the overpayment debt amount of $5,772.  Accordingly, the Board finds that an audit of the Veteran's account is required in order to help ascertain whether the Veteran repaid the pension overpayment amount, and, if so, whether such repayment was appropriately credited to the Veteran's account.    

The appellant also advanced that, in November 2005, VA informed the Veteran of the grant of VA compensation benefits, and indicated that the Veteran was due $10,448 in compensation benefits, but that the Veteran received a check for only $8,491.  The appellant also asserted that, in July 2006, VA informed the Veteran that he was due $30,239.77 in compensation benefits, but that the Veteran received a check for only $27,114.  See, e.g., November 2016 appellant statement; November 2016 Board hearing transcript.

In a November 2005 notification of an October 2005 rating decision, which granted VA compensation benefits, the Veteran was notified that his monthly entitlement was $1,311, effective March 1, 2005.  An October 2005 VA Form 21-4138 reflects that the Veteran reported that he received a check for $8,491, and requested an explanation as to the reason for not receiving a check for $10,488 ($1,311 for the months of March 2005 through October 2005), and inquired as whether he had any debt outstanding that was deducted from his compensation benefit payment.

A November 2006 VA Form 21-4138 reflects that the Veteran reported that a VA letter dated July 12, 2006 noted that he received a payment of $30,239.77, but that he was only paid $27,114, and requested an explanation as to the reason for the discrepancy.  However, a July 12, 2006 VA audit of the Veteran's account noted that the Veteran was owed $30,239.77 and was paid the same amount.  Afterwards, a July 20, 2006 VA audit of the Veteran's account noted that the Veteran was owed $51,076, and was only paid $26,644 with an amount due the Veteran of $24,432.  It is unclear from the record which amount was paid to the Veteran.  

Based on the foregoing, the Board finds that a complete audit of the Veteran's and appellant's accounts for the period from December 1993 to the present is required in order to help ascertain the actual amounts that were owed to the Veteran and appellant, the amounts that were actually paid out to the Veteran and appellant, and whether the Veteran repaid the 1997 overpayment of VA pension benefits, and, if so, whether such repayment was appropriately credited to the Veteran's account.  




Accordingly, the issue of whether VA compensation and pension benefits were appropriately paid (to include the question of whether repayment of an overpayment of VA pension benefits was appropriately credited to the Veteran's account) is REMANDED for the following actions:

1. The AOJ is requested to order an audit of the Veteran's and appellant's VA compensation and pension benefits account(s) for the period from December 20, 1993 to the present.  A copy of that audit should be associated with the record.  The auditor is also requested to provide answers to the following questions supported by reference to the requested audit: 

With respect to the payment of VA compensation benefits:

What was the amount owed to the Veteran as a result of the October 2005 RO grant of VA compensation benefits?  

What was the amount that the Veteran was actually paid as a result of the October 2005 RO grant of VA compensation benefits? 

Provide a reconciliation of the July 12, 2006 and July 20, 2006 VA audits of the Veteran's account.  Specifically, the July 12, 2006 audit noted that the Veteran was owed $30,239.77 and was paid the same amount, while the July 20, 2006 audit noted that the Veteran was owed $51,076, and was only paid $26,644 with an amount due the Veteran of $24,432. 

Was the appellant paid the correct amounts for dependents for the period from 1993 to 2004 in connection with the February 2012 RO grant of a 100 percent rating for the heart disability from December 20, 1993? (including one dependent spouse for the period from 1993 to 2004; L.W., as the Veteran's dependent child, from 1993 to 1997; A.C., as the Veteran's dependent child from 1993 to 1996; and W.W., as the Veteran's dependent child from 1993 to 1995)

With respect to the 1997 overpayment of VA pension benefits: 

What was the total amount of the overpayment of VA pension benefits that was assessed in 1997 after VA discovered that the Veteran was in receipt of Social Security Administration benefits?  

Was there a payment plan set up in order for the Veteran to repay the 1997 overpayment debt? 

Did the Veteran fully repay the 1997 overpayment debt?  If so, what was the date of the last payment toward such debt? 

2. Thereafter, the issue of whether VA compensation and pension benefits were appropriately paid should be adjudicated.  If the benefits sought are not granted, the AOJ should furnish the appellant with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




